         Case 1:19-cv-05296-DLC Document 53 Filed 08/13/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,

         Plaintiff,                                       Case No.: 19-cv-5296-DLC

                          v.

 LONGFIN CORP. and                                        NOTICE OF MOTION AND
 VENKATA S. MEENAVALLI,                                   MOTION FOR AN ORDER TO
                                                          SHOW CAUSE
         Defendants.



TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

       PLEASE TAKE NOTICE that, upon the accompanying Motion, Memorandum, and

Proposed Order, and all related papers and proceedings, Plaintiff, the Securities and Exchange

Commission (the “SEC”) will move this Court, at a date and time to be determined by the Court,

for an Order to Show Cause why the Court should not:

    1. Establish a Fair Fund pursuant to Section 308(a) of the Sarbanes-Oxley Act of 2002

        (“Section 308(a)”) for all funds under the Court’s jurisdiction in the captioned matter;

        and

    2. Approve the SEC’s proposal to combine approximately $300,000 in disgorgement,

        prejudgment interest, and civil penalty collected from the defendants in this action, plus

        any accrued interest and future collections, with the Fair Fund established in the related

        action before this Court, SEC v. Longfin, et al., 18-cv-2977-DLC (the “Related Action”),

        for distribution to harmed investors pursuant to the Court-approved distribution plan in

        that action (the “Related Action Plan”).
          Case 1:19-cv-05296-DLC Document 53 Filed 08/13/20 Page 2 of 3




                                            MOTION

       Plaintiff, the SEC, respectfully submits this Motion for an Order to Show Cause why the

Court should not: (i) establish a Fair Fund pursuant to Section 308(a) for all funds under the

Court’s jurisdiction in the captioned matter; and (ii) approve the SEC’s proposal to combine the

approximately $300,000 in collections in this action, plus any accrued interest and future

collections, with the Fair Fund established in the Related Action for distribution to harmed

investors pursuant to the Related Action Plan. A proposed Order to Show Cause is being filed

simultaneously, and the details of the proposed disposition of collections in this matter is

described more fully in the accompanying memorandum (the “Memorandum”).

       Also accompanying this Motion is a Declaration under Local Rule 6.1(d) setting forth the

reasons for the issuance of the proposed Order to Show Cause. Upon the completion of the steps

set forth in the Order to Show Cause, the SEC will file a notice so informing the Court and

responding to any objections, and provide a proposed Order approving the SEC’s proposal or an

amended proposal, as appropriate.

       WHEREFORE, the SEC respectfully requests that the Court enter an Order to Show

Cause substantially in the form attached as Exhibit 1 to this Motion.


Date: August 13, 2020                                 Respectfully submitted,

                                                      s/ _________________
                                                      Catherine E. Pappas
                                                      Admitted Pro Hac Vice, ECF No. 51
                                                      Email: pappasc@sec.gov
                                                      1617 JFK Blvd., Ste. 520
                                                      Philadelphia, Pa. 19103
                                                      Tel: (215) 597-0657
                                                      Fax: (215) 597-2740
                                                      Attorney for Plaintiff Securities and
                                                      Exchange Commission




                                                -2-
          Case 1:19-cv-05296-DLC Document 53 Filed 08/13/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE


       I, Catherine E. Pappas, hereby certify that, on August 13, 2020, I caused the foregoing

motion and accompanying documents to be electronically filed with the clerk of the court for the

U.S. District Court of Southern District of New York, using the electronic case filing system of

the court. The electronic case filing system sent a “Notice of Electronic Filing” to all attorneys

of record who have consented in writing to accept this Notice as service of this document by

electronic means.

       In addition, I will send the foregoing filing by UPS to (i) Legalinc Corporate Services,

Inc., 651 North Broad Street, Suite 206, Middletown, DE 19709 (Longfin’s registered agent);

and (ii) McManimon, Scotland & Baumann, LLC, 75 Livingston Avenue, Suite 201, Roseland,

NJ 07068, Attn: Michele M. Dudas (Longfin’s Assignee for the Benefit of Creditors in

Monmouth County, New Jersey).

                                                             s/ Catherine E. Pappas
                                                                Catherine E. Pappas
                                                                Counsel for Plaintiff




                                                -3-
